DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 and 12-19 were previously pending. A preliminary amendment was filed on January 31, 2022 amending claim 10, cancelling claims 12-19, and adding claims 20-29. No new matter was added. Therefore, claims 1-10 and 20-29 are currently pending. 

Information Disclosure Statement
The information disclosure statements submitted on 8/16/19, 9/30/19, 10/22/19, 10/30/19, 6/22/20, 7/27/20, 4/15/21, 5/21/21, 8/4/21, 10/21/21, 11/30/21 were filed before the mailing date of this non-final action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-10 are directed to a system (i.e., a machine), claims 20-28 are directed to a non-transitory computer readable medium (i.e., a machine) and claim 29 is directed to a method; and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 1, 20 and 29 substantially recite communicating with a plurality of users of an on-demand transport service, and (ii) a plurality of vehicles servicing ride requests for the on-demand transport service; receiving, a trip request from a requesting user of the plurality of users; receiving location data from the requesting user, the location data indicating a current location of the requesting user; determining, from a plurality of regions, a specified region in which the requesting user is located, each region of the plurality of regions being associated with a plurality of eligible pickup locations; receiving location data from a set of candidate vehicles of the plurality of vehicles; for each candidate vehicle in the set of candidate vehicles, determining an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a network communication interface (claim 1 only); (ii) one or more networks; (iii) computing devices; (iv) one or more processors (claim 1 only); and (v) a memory storing instructions (claim 1 only)), are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Therefore claims 1, 20 and 29 still recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1, 20 and 29 as a whole amount to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent). The claims recite the additional elements of: ((i) a network communication interface (claim 1 only); (ii) one or more networks; (iii) computing devices; (iv) one or more processors (claim 1 only); and (v) a memory storing instructions (claim 1 only).)
The additional elements of: (i) a network communication interface (claim 1 only) and (ii) one or more networks, are recited at a high level of generality; (See Paras. 12 and 14 of Applicant’s PG Publication describing the travel coordination system 130 via a network 120), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional elements of: (iii) computing devices (of users and corresponding to vehicles), are recited at a high-level of generality (See Paras. 14 and 64 of Applicant’s PG Publication generically describing provider device and client device, and a general-purpose computing device) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iv) one or more processors (claim 1 only), is recited at a high-level of generality (See Paras. 63 and 64 of Applicant’s PG Publication describing a computer processor), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See 
The additional element of: (v) a memory storing instructions (claim 1 only), is recited at a high-level of generality (See Para. 64 of Applicant’s PG Publication describing media suitable for storing electronic instructions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: mere instructions to apply the judicial exception using generic computer components or “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a network communication interface (claim 1 only); (ii) one or more networks; (iii) computing devices; (iv) one or more processors (claim 1 only); and (v) a memory storing instructions (claim 1 only), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims 

Dependent claims 2-8 and 21-27 recites claim limitations – which merely narrow the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claims 1 and 20, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claims 2-8 and 21-27 are ineligible. 
Step 2A, Prong One
Dependent claims 9 and 28 substantially recite presenting, to the requesting user, a subset of the plurality of eligible pickup locations associated with the specified region, each eligible pickup location in the subset being displayed with a cost reduction amount relative to using the current location of the requesting user or the pick-up location specified by the requesting user – which merely narrows the previously recited abstract idea of claims 1 and 7, and 20 and 26 respectively.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 9 and 28 recite the additional element of a user interface displayed on the computing device (of the requesting user), which is recited at a high-level of generality (See Para. 15 of Applicant’s PG Publication describing the client device 100 providing a user interface to the client), such that, when viewed as whole/ordered combination, the user interface amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See 
Accordingly, the user interface, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of a user interface does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 9 and 28 are ineligible.
Dependent claim 29 recites claim limitations – which merely narrow the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claims 20 and 28, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claim 29 is also ineligible.


Allowable Subject Matter
Claims 1-20 and 20-29 are allowable over the current prior art; however, the claims are rejected under 35 U.S.C. 101, as discussed above.
Examiner knows of no art which teaches or suggests, alone or in combination, with
other art, independent claims 1, 20 and 29; specifically “for each candidate vehicle in the set of candidate vehicles, determine an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified region; for each candidate vehicle in the set of candidate vehicles, score each respective pickup location of the plurality of eligible pickup locations associated with the specified region based, at least in part, on (i) the ETA for the respective pickup location, and (ii) an amount of reduced time for utilizing the respective pickup location as opposed to the current location of the requesting user or a pick-up location specified by the requesting user; based on scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region, select (i) a trip pickup location to initiate the trip request, and (ii) a selected vehicle from the set of candidate vehicles to service the trip request” in combination with the other claim elements. 
The closest prior art for the claims is currently cited U.S. Patent Application Publication No. 10,545,023 to Herbach et al. (hereinafter “Herbach”). Herbach discloses determining a plurality of possible locations based on a set of heuristics including identifying at least one point on an opposite side of a roadway as the preferred location. For each given possible location of the plurality of possible locations, a route between a current location of a vehicle and that given possible location is determined. For each given possible location of the plurality of possible locations a cost value for the determined route 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2017/0059347 to Filer et al. (hereinafter “Filer”). Filer discloses determining one or more candidate pick-up locations proximate a current location of the user, wherein the candidate pick-up locations are determined by ranking a plurality of locations proximate the current location of the user in view of one or more travel parameters and a destination specified by the user. 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2013/0132140 to Amin et al. (hereinafter “Amin”). Amin discloses determining a location for a user based on: (i) determined locations of interests within the pick-up region, and (ii) historical locations related to the user, based on the pick-up region.
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2015/0254581 to Brahme (hereinafter “Brahme”). Brahme discloses matching riders with a driver trip that meets the rider's travel requirement, where each rider is a match if the origin of the rider is within a configured proximity of at least one stop of the driver trip and the destination of the rider is within a configured proximity of at least one subsequent stop of the driver trip and the time difference between the time at which the driver starts the driver trip and the time at which the rider enters the rider trip is within a configured time interval. 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2016/0321771 to Liu et al. (hereinafter “Liu”). Liu 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2016/0027306 to Lambert et al. (hereinafter “Lambert”). Lambert discloses  determining whether two requested rides are similar enough to be combined by estimating a time for the desired rides for the first rider and second rider individually (e.g., taking separate individual rides) and for the combined ride for each rider (e.g., the time for the first rider pickup to the first rider dropoff and the second rider pickup to the second rider dropoff) and determining that it is appropriate to combine the rides in the event that combining the rides slows them down by less than a slowdown threshold (e.g., 5%, 10%, 5 minutes, etc).
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2015/0219464 to Beaurepaire et al. (hereinafter “Beaurepaire”). Beaurepaire disclose determines one or more candidate passenger embarkation points, wherein one or more drop off or pick up points may be determined for limited windows of opportunity relative to the point of interest.
The next closet prior art for the claims is currently cited non-patent literature “A Partition-Based Match Making Algorithm for Dynamic Ridesharing” by Pezler et al., dated October 2015 (hereinafter “Pelzer”). Pelzer discloses a ridesharing system that predicts both the starting point as well as the destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628